              Case 1:19-cv-00067-AT Document 27 Filed 08/07/19 Page 1 of 2




                                              Attorneys at Law
                           45 BROADWAY, SUITE 620, NEW YORK, NEW YORK 10006
                                  TEL: (212) 248-7431 FAX: (212) 901-2107
                                       WWW.NYCEMPLOYMENTATTORNEY.COM
                                          A PROFESSIONAL LIMITED LIABILITY COMPANY


                                                                              August 7, 2019
Via ECF:
Hon. Analisa Torres
United States District Judge
Southern District of New York
500 Pearl Street
New York, NY 10007

           Re:     Jasmine Norman v. NYU Langone Health System
                   Docket No.: 19-CV-00067 (AT)

Your Honor:

         This office represents Plaintiff in the above referenced matter. The parties write jointly to
respectfully request an extension of fact discovery (currently set to close on September 3, 2019) to
run concurrent with expert discovery (set to close on October 18, 2019). Contemporaneously, the
parties jointly request that: the next Case Management Conference currently scheduled for September
19, 2019 at 3:00pm be adjourned until a date and time convenient to the Court following the close of
all discovery on October 18, 2019; and that the date for the parties to request a pre-motion conference
regarding dispositive motion practice be extended until 14 days after the close of all discovery as
noted in the Case Management Plan 7(b) Dkt. No. 25. This is the parties first request to extend fact
discovery, adjourn the Case Management Conference, and the time to file a pre-motion conference
letter regarding summary judgment.

        By way of background, Plaintiff alleges, inter alia, violations of the ADA and corresponding
NYS and NYC law. The parties have been working cooperatively and exchanged paper discovery
pursuant to the Discovery Protocols outlined in the Second Amended Standing Administrative Order
M10-468; exchanged interrogatory and document responses consisting of over 2000 pages of
discovery productions; exchanged medical records; participated in mediation; conferred regarding
settlement post mediation; conferred regarding expert discovery and plan to continue those conferrals
this week; and conferred regarding setting a deposition schedule.

        The reason for the request is due, in part, to counsel’s conflicting schedules in August 1, which
makes it difficult to complete depositions and follow up discovery during that time. Should Your
Honor grant this request, the parties will complete fact discovery concurrent with any anticipated
expert discovery.

           Accordingly, the parties jointly respectfully request: that fact and expert discovery close on
1
    The undersigned plans to be on vacation during the week of August 26, 2019.
          Case 1:19-cv-00067-AT Document 27 Filed 08/07/19 Page 2 of 2



October 18, 2019; an adjournment of the Case Management Conference until a date and time
convenient to the Court following the close of all discovery; and an extension of time to file pre-
motion conference letters in accordance with Case Management Plan 7(b) Dkt. No. 25 until after the
close of all discovery.

       The parties thank the Court for its time and attention to the herein matters.


                                                               Respectfully,
                                                               PHILLIPS & ASSOCIATES


                                                               /s/
                                                               Joshua M. Friedman, Esq.
                                                               Phillips & Associates, PLLC
                                                               45 Broadway, Suite 620
                                                               New York, NY 10006
                                                               (212) 248-7431
                                                               jfriedman@tpglaws.com

Cc (via ECF):

JACKSON LEWIS P.C.
Roger H. Briton
Kathryn J. Barry
58 South Service Road, Suite 250
Melville, New York 11747
(631) 247-0404
roger.briton@jacksonlewis.com
kathryn.barry@jacksonlewis.com
